UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 19-7842


DAVID MEYERS,

                  Plaintiff - Appellant,

            v.

CARL MANIS; JEFFREY KISER; J. FANNIN; J. D. BENTLEY; EDWARD
GWINN, RN; NURSE WITT; C. STANLEY; NURSE YATES; M. COUNTS;
NURSE BALL; L. MULLINS; J. BLEDSOE; F, STANLEY; DR. L. DICKENSON;
T. DORTON; DR. FOX; WALTER SWINEY, Unit Manager; J. KING; A.
CLEVINGER; LARRY COLLINS; C/O DUNCAN, B4 Unit Manager; A.
GALIHAR; P. DEEL; OFFICER DUNCAN; D. TATE; SGT. SOUTHERNLY; J.
B. MESSER; B. STALLARD; SGT. MANNON; S. ESCOFFERY;
OFC. PERRIGAN; OFC. MAYES; SERGEANT TAYLOR; J. GILLIAM;
GERALDINE BAKER; MARCUS ELAM; TAMMY BARBETTO; KIM
CROWDER; HENRY PONTON; GAIL JONES; KEITH DAWKINS; KAREN
STAPLETON; JAMES PARKS; SHERIDN DAVIS BRYAN; PAUL HAYNES;
THOMAS CULLEN, U.S. Attorney for the Western District of Virginia;
CHAIRMAN OF THE JUDICIAL CONFERENCE OF THE UNITED STATES;
DIRECTOR OF THE ADMINISTRATIVE OFFICE FOR THE U.S. COURTS;
JUDICIAL COUNCIL OF FOURTH CIRCUIT; JAMES N. ISHIDA, Secretary and
Circuit Executive; COUNSELOR YOUNG; COUNSELOR C. CAUGHRON;
DENNIS COLLINS, Chief of Housing and Programs; J. TOWNSEND, Health
Service Administrator; B. RAVIZEE MONAHAN, QMHP; CHIEF
PSYCHIATRIC, QMHP; HAWKINS, Clinical Psychologist-QMHP; J. ELY, Unit
Manager; ANDERSON, Chief of Security Major; ASSISTANT WARDEN
COMBS; K. FLEMING; HARRIS, Intel Officer; LITE, Intel Officer; RIVERA, Intel
Officers; F. SANTOS, Operations Manager-Prea Manager; CHIEF OF HOUSING
OF WRSP; ULM COLLINS; K. COUNTS; C. DUDLEY; FISCAL TECH,

                  Defendants - Appellees.
                                     No. 19-7846


DAVID MEYERS,

                   Plaintiff - Appellant,

            v.

CARL MANIS; JEFFREY KISER; GAIL JONES; C. FLEMING; MARCUS
ELAM; VERNITA BOONE; D. BAKER; KIM CROWDER; B. RAVIZEE;
DENNIS COLLINS; HENRY PONTON; HAROLD CLARKE; J. ELY; F.
SANTOS; PAUL HAYES; N.H. SCOTT; MARIE VARGO; T. TOWNSEND;
DR. SMITH; C. COLLINS; SGT. NUNLEY; A. GALIHAR; W. HARBER;
HARRIS, Intel Officer; RIVERO, Intel Officer; LIGHT, Intel Officer; LT. LIGHT;
W. SWINEY; J. FANNIN; J. D. BENTLEY; B. STALLARD; J. GILLIAM; LARRY
COLLINS; CHARISSE MULLENS; COUNSELOR YOUNG; COUNSELOR
CAUGHRON,

                   Defendants - Appellees.


                                     No. 19-7847


DAVID MEYERS,

                   Plaintiff - Appellant,

            v.

T. W. HALL; B. K. MCCRAY; SERGEANT SHORT; CARL MANIS; PAUL
HAYMES; CAPTAIN SHORT; MAJOR ANDERSON; MARCUS ELAM; C.
FLEMMINGS; MS. TOWNSEND, HSA; SERGEANT NUNLEY; SERGEANT
HAILE; HARRIS, Investigator; RIVERA, Investigator; LITE, Investigator; ELY,
Unit Manager; COUNSELOR YOUNG; C. CAUGHRON, Counselor,

                   Defendants - Appellees.




                                            2
                                   No. 19-7849


DAVID MEYERS,

                 Plaintiff - Appellant,

           v.

CARL MANIS; K. M. FLEMING; J. ELY; DENNIS COLLINS; B. YOUNG; C.
CAUGHRON; F. SANTOS; OFFICER DANIELS; A. W. COMBS; SERGEANT
NUNLEY; M. WILLIAMS; B. RAVIZEE; A. VANHUSS; AW ANDERSON; AW
COMBS; NURSE W. HARVER; FOOD SERVICE DIETICIANS; S. STALLARD;
J. BURGIN; CPT KING; COS KING; INTEL OFFICERS; PRISON
GUARD HARRIS; PRISON GUARD LIGHT; PRISON GUARD RIVERO;
MS. BOOTH, Records Manager; OFC. SMITH; J. KISER; J. FANNIN; WALTER
SWINEY; GAIL JONES; A. DAVID ROBINSON; CHRISTINE CARROLL; S.
HOUNDSHELL; HAROLD CLARKE; VERITA BOONE; MARIE VARGO;
MARCUS ELAM; KIM CROWDER; PRISON GUARD J. M. MESSER; PRISON
GUARD P. DEEL; PRISON GUARD C. N. DEEL; SGT. SUTHERLY; PRISON
GUARD J. BENTLEY; PRISON GUARD M. L. COUNTS; PRISON GUARD K.
COUNTS; PRISON GUARD COX; PRISON GUARD MCCARTHY; PRISON
GUARD MCCOY; PRISON GUARD ZEPCO; PRISON GUARD GARRETT;
PRISON GUARD FIELDS; LT. LIGHT; PRISON GUARD T. W. HALL; SGT.
COOK; GAIL JONES; HENRY PONTON; PAUL HAYMES HAYNES;
SIU WOODS; T. TOWNSEND; DR. HAZ-MULLINS; DR. SMITH; PAMELA
ASHBROOK; R. CHURCH,

                 Defendants - Appellees,

           and

PAMELA MEADE SARGENT; MICHAEL F. URBANSKI; GLEN E. CONRAD;
ROBERT STEWART BALLOU; JULIA C. DUDLEY; DEPUTY CLERK TIM
TAYLOR; JAMES JONES,

                 Defendants.




                                          3
Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Joel Christopher Hoppe, Magistrate Judge. (7:19-cv-00406-NKM-JCH; 7:19-
cv-00496-NKM-JCH; 7:19-cv-00250-NKM-JCH; 7:19-cv-00558-NKM-JCH)


Submitted: February 6, 2020                                  Decided: February 19, 2020


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            4
PER CURIAM:

       In these consolidated appeals, David Meyers seeks to appeal the magistrate judge’s

order referring the cases for an evidentiary hearing and precluding Meyers from filing any

further motions or documents until the magistrate judge issues his report and

recommendation. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Meyers seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we deny as moot Meyers’ motions for leave to proceed on

appeal without prepayment of fees under the Prison Litigation Reform Act and dismiss the

appeals for lack of jurisdiction. We deny Meyers’ motion to appoint counsel filed in No.

19-7847, Meyers v. Hall. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             5